Citation Nr: 0500333	
Decision Date: 01/06/05    Archive Date: 01/19/05	

DOCKET NO.  03-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefit sought.  

The case has been advanced on the Board's docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2003).

FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, rated as 10 
percent disabling. 

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.  


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative maintain that he is 
entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in each ear.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify a veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
See 38 U.S.C.A. §§ 5102 and 5103.  In this regard, VA will 
inform the veteran of what information and evidence, if any, 
that he is to provide and what information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Secondly, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103A.  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of Code 
6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all VA officials and employees.  
VAOPGCPREC 2-2004.  No other basis for an increased rating 
has been set forth in this appeal.  

The medical evidence shows that the veteran has tinnitus 
related to his military service.  A 10 percent rating for the 
disorder pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 has been in effect since 1976.  

Initially, the Board notes that Code 6260 was revised 
effective in June 2003 to provide that only a single 10 
percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2003).  In this case, the claim for separate ratings was 
received in November 2002.  Accordingly, the Board must apply 
the law in effect prior to June 2003, which did not expressly 
prohibit the assignment of separate ratings.  

The Board notes that in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that, where a law or regulation changes 
during the pendency of a claim or appeal, the Board must 
apply the version of the law that is more favorable to the 
claimant.  In Kuzma, 341 F.3d at 1328-29, the United States 
Court of Appeals for the Federal Circuit expressly overruled 
the Court's holding in Karnas to the extent that decision 
allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  The Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  

The change to Code 6260 effective in June 2003 did not 
provide for retroactive application.  See VA's Schedule for 
Rating Disabilities:  Evaluation of tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  The veteran is, therefore, at least 
entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003).  
(Although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Code 6260, as in effect prior to June 2003, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether the tinnitus was received as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus for 
each ear could not be assigned under Code 6260 or any other 
diagnostic code.  See VAOPGCPREC 2-03.  

Precedential opinions of VA General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2002); 38 C.F.R. § 19.5 
(2004).

The Board notes that 38 C.F.R. § 4.25(b) provides that except 
as otherwise provided in the Rating Schedule, disabilities 
arising from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accident, and so forth, 
are to be rated separately, as are all other disabling 
conditions, if any.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.25(b) (2004).  

The assignment of separate ratings is dependent on the 
finding that the disease entity is productive of distinct or 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  

The representative argues that current case law mandates that 
each service-connected disability should be rated separately 
and the ratings then combined.  See, e.g., Colayong v. West, 
12 Vet. App. 524 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  Hence, it is argued, the veteran is entitled to 
separate ratings for his left and right ear tinnitus.  As 
discussed in the General Counsel Opinion, subjective 
tinnitus, is defined as the presumption of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, that is, the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Further, the 
amendment to Code 6260 definitively stating that only a 
single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the amendment.  Therefore, the Board finds no basis 
to find the prior version of Code 6260 ambiguous.  The 
application of 38 C.F.R. § 4.25(b), does not, therefore, 
provide a basis for assigning separate ratings for bilateral 
tinnitus.  

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of the 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2004). 

The Board is aware that the Rating Schedule provides for 
separate ratings for a single disease entity that has 
multiple manifestations.  For example, several other codes 
pertaining to the feet provide different ratings for 
unilateral versus bilateral involvement.  Having a disability 
that affects both feet, rather than just one foot, however, 
results in additional functional limitations, in terms of the 
ability to ambulate.  Having tinnitus in both ears does not 
result in significantly greater impact on the functioning of 
the auditory system, in comparison to having tinnitus in only 
one ear.  

Pursuant to the phrase in 38 C.F.R. § 4.25(b) "except as 
otherwise provided," a single rating for multiple 
manifestations of the same disease entity can be applied only 
if the diagnostic code so specifies.  For instance, some of 
the codes pertaining to the feet provide that the same rating 
applies regardless of unilateral or bilateral involvement.  
The Board notes, however, that that lack of distinction 
applies to disabilities warranting the minimum 10 percent 
rating, indicating that the disability is of insufficient 
severity to warrant distinct ratings for unilateral or 
bilateral involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus, the Board need not look so far as the 
codes pertaining to the feet; the codes pertaining to the 
auditory system specify the situations in which separate 
ratings are applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  In addition, Code 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None of the 
remaining codes pertaining to the auditory system provides 
for unilateral versus bilateral involvement. 

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretative 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  

Code 6260, prior to the June 2003 amendment, did not 
expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "ambiguity is a 
creature not of definitional possibilities but of statutory 
context...."  Brown, 513 U.S. at 118.  By reading the rating 
criteria for Code 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 
10 percent ratings cannot be assigned for tinnitus in each 
ear. 

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies recurrent tinnitus is to be evaluated as 10 
percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
The diagnostic code does not distinguish between tinnitus 
that is perceived in one ear, both ears, or within the head.  
Other codes pertaining to the auditory system specify whether 
the rating is to be assigned based on unilateral or bilateral 
involvement (Diagnostic Code 6100 for hearing loss, and 
Diagnostic Code 6207 for loss of auricle).  Because some of 
the diagnostic codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from the regulation that the omission of that 
language from Code 6260 was intentional.  This interpretation 
of the diagnostic code is not in conflict with 38 C.F.R. 
§ 4.25(b), because that regulation specifies that 
disabilities arising from the same disease entity are to be 
separately rated; tinnitus, whether unilateral or bilateral, 
constitutes the same disability. 

In sum, by reading Diagnostic Code 6260 in the context of the 
remaining diagnostic codes pertaining to the auditory system, 
the diagnostic code clearly indicates that a 10 percent 
rating applies to recurrent tinnitus, regardless of whether 
the involvement is unilateral or bilateral.  For these 
reasons, the Board finds that the arguments of the 
representative are without merit, and the claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that tinnitus has 
resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition has required frequent hospitalization, or that 
tinnitus markedly interferes with employment so as to render 
impractical the application of the regular schedular 
standards.  Therefore, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


